In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1093V
                                   Filed: December 18, 2015
                                          Unpublished

****************************
ANTHONY NELSON,                           *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Influenza (“flu”) Vaccine; Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On September 29, 2015, Anthony Nelson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
received an influenza (“flu”) vaccine on December 4, 2014, and thereafter suffered a left
shoulder injury. Petition at 1. The case was assigned to the Special Processing Unit
(“SPU”) of the Office of Special Masters.

        On December 16, 2015, respondent filed a Rule 4(c) report in which she
conceded entitlement to compensation. Respondent’s Rule 4(c) Report at 1, 4.
Specifically, respondent concluded that the preponderance of evidence establishes that
the injury to petitioner’s left shoulder was caused-in-fact by the administration of the
December 4, 2014, flu vaccine, and that petitioner’s injury is not due to factors unrelated
to the administration of that vaccine. Id. at 4. Additionally, respondent stated that the
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
medical evidence reflects that petitioner has suffered the condition for more than six
months. Id. In light of the foregoing, respondent has concluded that petitioner’s left
shoulder injury is compensable under the Act as a “caused-in-fact” shoulder injury
related to vaccine administration (“SIRVA”). Id. at 5.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master